Case: 17-10052   Date Filed: 08/09/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10052
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:16-cr-00127-ACC-TBS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ERIC JASON HENDERSON,
a.k.a. Feezy,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 9, 2017)

Before ED CARNES, Chief Judge, TJOFLAT and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
              Case: 17-10052    Date Filed: 08/09/2017   Page: 2 of 2


      Jenny L. Devine, appointed counsel for Eric Henderson in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Henderson’s convictions and sentences are AFFIRMED.




                                         2